Citation Nr: 0019748	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for heart disease and 
hypertension.

2.  Entitlement to service connection for disabilities of 
multiple joints, to include a bilateral knee disability, 
rheumatoid arthritis of multiple joints, osteoarthritis of 
the lumbar spine, and a right ankle disorder.

3.  Entitlement to service connection for sinusitis, to 
include on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1960.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In October 1995, the RO, in part, denied service 
connection for hypertension.  In March 1996, the RO denied 
the veteran's claims of entitlement to service connection for 
a heart condition; a skeletal system disability, to include 
arthritis, a left knee disability; and a right knee 
disability.  In May 1996, the RO denied the veteran's claims 
of entitlement to service connection for sinusitis and a 
right ankle disability.  The veteran appealed, and in October 
1998, the Board remanded the claims for additional 
development. 


FINDING OF FACT

The preponderance of the evidence is against the veteran's 
claims that he has heart disease, hypertension, disabilities 
of multiple joints (to include a bilateral knee disability, 
rheumatoid arthritis of multiple joints, osteoarthritis of 
the lumbar spine, and a right ankle disorder), or sinusitis 
as a result of his service.


CONCLUSIONS OF LAW

Heart disease, hypertension, disabilities of multiple joints 
(to include a bilateral knee disability, rheumatoid arthritis 
of multiple joints, osteoarthritis of the lumbar spine, and a 
right ankle disorder), and sinusitis, were not incurred or 
aggravated during active duty, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1153, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.304, 3.306, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and is 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board is satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).    

The veteran served on active duty from January 1956 to 
January 1960.  The service medical records show that it was 
reported on the veteran's enlistment examination in January 
1956 that he had had rheumatic fever at age 8 with swollen 
and painful joints but was not hospitalized.  It was further 
noted that there was no evidence of heart disease or any 
other residuals of rheumatic fever.  Medical history obtained 
from the veteran upon an examination in January 1957 included 
rheumatic fever and swollen joints in childhood, mild 
sinusitis until age 16 and asymptomatic since then, hay fever 
currently asymptomatic, and a "trick knee."  In March 1957, 
the veteran was hospitalized for a sore throat and a fever.  
The admitting diagnosis was pharyngitis, acute.  He was 
released to duty after four days, without exacerbation of 
signs or symptoms.  In December 1959, he was treated for a 
fever, an episode of tachycardia, and left knee and right 
ankle pain.  Some atrophy was noted in the left quadriceps, 
and left leg extension was limited.  Blood pressure was 
120/80.  However, sedimentation rates were normal and X-rays 
were negative.  The examiner indicated that there was no 
evidence of rheumatic fever.  The diagnosis was weak knee 
syndrome.  A follow-up notation, dated in late December 1959, 
states that symptoms were now minimal and the left knee was 
normal in all respects, and that left leg quadriceps strength 
was good.  The impression was no orthopedic disability, left 
knee.  The veteran's separation examination report, dated in 
December 1959, shows that his heart, upper and lower 
extremities, and spine and other musculoskeletal system, were 
clinically evaluated as normal.  The report is negative for 
any pertinent abnormal findings, aside from some post-nasal 
drip.  

Post-service medical evidence on file includes several sets 
of VA laboratory results, dated between June 1990 and March 
1995, which note that the veteran tested positive for 
rheumatoid factor.  A VA electrocardiogram (ECG) report, 
dated in November 1992, notes normal sinus rhythm with 
occasional premature ventricular complexes, and that the 
results were otherwise normal.  

A letter from Edward F. Moroney, M.D., dated in April 1997, 
shows that he states that the veteran has rheumatoid 
arthritis with involvement of the hands and knees, 
osteoarthritis of the lumbosacral spine, essential 
hypertension, controlled, and allergic rhinitis and 
sinusitis.  The letter references findings dating back to 
1991.

A VA heart examination report, dated in February 1999, is 
remarkable for the veteran's report that he developed 
hypertension in the early 1980's, with actual treatment 
apparently beginning in 1986.  He essentially asserted that 
he had all of the claimed conditions beginning in service.  
The diagnoses were hypertension, stable on current therapy, 
cardiac palpitations, without evidence of clinically 
significant arrhythmias (Holter monitor unremarkable March 
1999), lumbosacral spine strain, recurrent, degenerative 
joint disease of the knees, hands (first carpometacarpal 
joint, bilaterally) and right ankle, and hypertensive heart 
disease.  The examiner noted that the veteran's service 
medical records did not disclose evidence of hypertension, 
arrhythmia or other cardiovascular disorder, and that it was 
not as likely as not that any CV (cardiovascular) condition 
is related to his service.  He added that there was no 
evidence that the joint conditions or spine conditions are 
related etiologically to any symptoms, diseases or injuries 
in the service.  

A VA nose, sinus, larynx and pharynx (NSLP) examination 
report, dated in February 1999, shows that the diagnoses were 
deviated nasal septum with 50 percent right-sided 
obstruction, and allergic rhinitis.  The examiner stated that 
the veteran did not have any chronic evidence of sinusitis, 
and that he had a cyst in his maxillary sinus that was 
asymptomatic.  The examiner further stated that the veteran's 
nasal sinus problems were related to his partial nasal 
obstruction and his allergic rhinitis, which has not been 
aggravated by his military service, and that his allergy 
aspect preexisted his military service.

A letter from M.W. Payne, D.O., dated in December 1999, shows 
that he states that, "[I]t is as likely as not that his 
"health problems date back to his years in the Navy."

A letter from C. Joseph Chouteau, M.D., dated in December 
1999, shows that he states that he as been treating the 
veteran for hypertension, arthritis and allergic sinusitis 
since February 1999, and that, "[I]t is as likely as not 
that his health problems date back to his military service as 
stated in his letters."  

A letter from David L. Kyger, M.D., dated in December 1999, 
shows that he states that he has "known" the veteran since 
1974, and that "[I]t is as likely as not that his health 
problems (seropositive rheumatoid arthritis, cardiac 
arrhythmias, allergic rhinitis and hypertensive 
cardiovascular disease) date back to his years in the Navy."

The veteran has reported that he is a former hospital 
corpsman, a graduate registered nurse, and that he is a 
graduate of a physician's associate's (PA's) program.  He has 
reportedly worked in the health care field for about 40 
years.  He argues that he has the claimed conditions during 
service, to include as a result of "stress" from his duties 
as a corpsman.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including cardiovascular-renal disease (to 
include hypertension), and arthritis, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (1999).
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  

The Board has determined that the preponderance of the 
evidence is against the veteran's claims.  A review of the 
veteran's service medical records shows that he was treated 
on one occasion for acute pharyngitis, and on one occasion 
for left knee and right ankle pain and (self-reported) 
tachycardia, with no clinical confirmation of tachycardia.  
These were apparently acute conditions, as evidence by the 
lack of subsequent treatment during service, and the lack of 
pertinent findings in the veteran's December 1959 separation 
examination report.  No definitive cardiovascular or 
orthopedic diagnosis was ever established.  Therefore, none 
of the claimed conditions are shown to have been chronic 
during service.  See 38 C.F.R. § 3.303.  The next evidence of 
any of the claimed conditions is found in VA laboratory 
results which show that the veteran tested positive for 
rheumatoid factor.  The earliest of these laboratory results 
is dated in June 1990.  This is approximately 40 years after 
separation from service.  Therefore, there is no evidence 
that cardiovascular-renal disease, hypertension or arthritis 
became manifest to a compensable degree within one year of 
service to support service connection on a presumptive basis.  
See 38 C.F.R. § 3.307, 3.309.  Furthermore, a review of the 
VA heart examination report shows that the examiner 
determined that the veteran's service medical records did not 
disclose evidence of hypertension, arrhythmia or other 
cardiovascular disorder, and that it was not as likely as not 
that any current CV (cardiovascular) condition is related to 
his service.  The examiner added that there was no evidence 
that any joint conditions or spine conditions are related 
etiologically to any symptoms, diseases or injuries during 
service.  A review of the VA NSLP examination report shows 
that the examiner determined that the veteran did not have 
any chronic evidence of sinusitis, that he had a cyst in his 
maxillary sinus that was asymptomatic, and that the veteran's 
nasal sinus problems were related to his partial nasal 
obstruction and his allergic rhinitis, which had not been 
aggravated by his military service.  Finally, there is no 
competent evidence to establish that sinusitis pre-existed 
service and was aggravated thereby.  Based on the foregoing, 
the Board finds that the preponderance of the evidence shows 
that the veteran does not have any of the claimed conditions 
as a result of his service, to include on a presumptive 
basis, or on the basis of aggravation.  While the absence of 
medical evidence of relevant symptoms for so many years after 
service is not evidence that goes against the claim, as the 
veteran has testified that he has persistent, pertinent 
symptoms ever since service, it is pertinent to note that, 
aside from the separation examination showing only post-nasal 
drip with normal clinical evaluations of the sinuses, 
cardiovascular system, and musculoskeletal system, there is 
no contemporaneously recorded post-service medical or 
laboratory findings indicative of any of the disabilities at 
issue until the 1990s, more than 30 years after service.  

In reaching this decision, the Board has considered the 
letters of Dr. Payne, Dr. Chouteau and Dr. Kyger.  However, 
the Board initially notes that these opinions are extremely 
brief.  Specifically, none of these letters are more than 
three sentences long.  In addition, none of these opinions 
are accompanied by records of treatment, nor are they 
enhanced by any additional medical comment or citation to 
clinical findings during service, or thereafter.  In summary, 
these opinions lack any indicia of reliability to warrant the 
conclusion that their probative value outweighs the evidence 
against the claims, including the recently obtained more 
thorough VA examinations with opinions.  Briefly stated, the 
Board finds that the evidence does not show that any of the 
claimed conditions became chronic during service, or that 
they became manifest to a compensable degree within one year 
of separation from service.  The first evidence of any of the 
claimed conditions comes decades after separation from 
service.  VA examiners have determined that the veteran does 
not have sinusitis, and that he does not have a 
cardiovascular condition or joint condition that is related 
to his service.  These opinions followed complete medical 
histories and physical examinations of the veteran and a 
review of the evidence in the claims file.  The relevant 
medical history was summarized, to include both positive and 
negative evidence.  The brief medical statements include 
references to the veteran's supportive documents; it is not 
apparent that all of the relevant evidence, including the 
service medical records and separation examination report, 
was reviewed.  Therefore the Board finds that the 
preponderance of the evidence is against the claims.  
Accordingly, the veteran's claims of entitlement to service 
connection for heart disease, hypertension, disabilities of 
multiple joints, (to include a bilateral knee disability, 
rheumatoid arthritis of multiple joints, osteoarthritis of 
the lumbar spine, and a right ankle disorder), and sinusitis, 
must be denied.

The Board is cognizant of the veteran's medical background as 
a corpsman, nurse, and physician assistant.  His assertions 
that the disabilities at issue either began during or were 
aggravated by service is competent evidence in support of his 
claims.  However, in view of the service medical records, 
which show no relevant chronic disability, the separation 
examination, which was negative for any pertinent abnormal 
findings other than post-nasal drip, and the recently 
obtained medical opinion obtained by physicians with more 
training and expertise in the area of diagnosis and causation 
of cardiovascular and orthopedic diseases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  It is pertinent to again point out that, 
pursuant to the Board's remand of this case, the veteran 
underwent examinations performed by specialists, and these 
evaluations included medical histories, complete physical 
examinations, and a review of the relevant evidence in the 
claims file.  Such is not apparent in the brief physician 
medical statements noted above.  Those doctors did not cite 
any clinical findings in the record, and it is apparent that 
the only medical records that were reviewed were those 
submitted by the veteran.  There is no indication, for 
example, that the physicians reviewed the service medical 
records relating to the veteran's joint symptoms and work-up, 
which failed to result in a diagnosis of a relevant chronic 
disability, or the report of the separation examination, 
which included normal clinical evaluations of the sinuses, 
cardiovascular system, and musculoskeletal system.  While the 
veteran's oral testimony and written statements, along with 
the brief physician statements, were sufficient to render his 
claims well grounded, the Board finds that the much more 
thorough VA examinations and opinions by specialists who 
reviewed all the relevant evidence to be significantly more 
probative in nature in addressing the contended causal 
relationships. 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
service connection claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for heart disease, hypertension, 
disabilities of multiple joints, (to include a bilateral knee 
disability, rheumatoid arthritis of multiple joints, 
osteoarthritis of the lumbar spine, and a right ankle 
disorder), and sinusitis, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

